Case 0:21-cv-60497-RKA Document 11 Entered on FLSD Docket 03/19/2021 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 21-cv-60497-ALTMAN/Hunt

  WALTER L. LARZIK,

        Plaintiff,
  v.

  NATIONAL CAR CURE LLC, et al.,

        Defendant.
  _________________________________________/

                                                ORDER

        The parties filed a Notice of Settlement [ECF No. 10]. Accordingly, the Court hereby

  ORDERS and ADJUDGES as follows:

        1. The above-styled action is administratively CLOSED without prejudice to the parties to

             file a stipulation of dismissal by May 3, 2021.

        2. If the parties fail to complete the expected settlement, any party may ask the Court to

             reopen the case.

        3. All pending deadlines and hearings are TERMINATED, and any pending motions are

             DENIED AS MOOT.

        DONE AND ORDERED in Fort Lauderdale, Florida this 19th day of March 2021.




                                                         _________________________________
                                                         ROY K. ALTMAN
                                                         UNITED STATES DISTRICT JUDGE

  cc:   counsel of record
